Citation Nr: 1232340	
Decision Date: 09/19/12    Archive Date: 09/24/12

DOCKET NO.  10-09 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) prior to May 7, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Davitian, Counsel



INTRODUCTION

The Veteran served on active duty from January 1951 to December 1952. 

This case is before the Board of Veterans' Appeals  (BVA or Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied a TDIU.  

In a September 2010 decision, the Board denied a TDIU.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  The parties submitted a Joint Motion for Partial Remand (Joint Motion) in February 2011.  By order dated in March 2011, the Court granted the Joint Motion and remanded the matter for compliance with its instructions.  The Board remanded the claim for additional development in June 2011.  

Although it was not in the record at the time of the Board's September 2010 decision, a July 2010 rating decision granted service connection for adjustment disorder with depressed mood, and headaches.  The effective date was May 7, 2010.  The Board's decision, and the Joint Motion, only considered the Veteran's service-connected bilateral hearing loss, left eye vision loss and tinnitus.  

A May 2012 rating decision granted a TDIU, effective May 7, 2010.  The rating decision considered all five of the Veteran's service-connected disabilities.  A May 2012 supplemental statement of the case (SSOC) denied entitlement to a TDIU prior to May 7, 2010.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c)(2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Joint Motion noted that the Board did not provide adequate consideration of whether the Veteran's service-connected disabilities in combination, and in light of his prior occupational and educational history, precluded him from gainful employment.  

The Board's June 2011 remand observed that the Veteran had been granted service connection for headaches and adjustment disorder with depressed mood.  The remand requested that VA conduct an examination to determine whether it was at least as likely as not that the Veteran was unable to follow or maintain a substantially gainful occupation by reason of all of his service-connected disabilities, in combination, to include bilateral hearing loss, left eye vision loss, tinnitus, headaches, adjustment disorder with depressed mood, and any other service-connected disabilities.  

Accordingly, VA conducted medical examinations of the Veteran in July 2011.  The corresponding reports considered all five of the Veteran's service-connected disabilities.  However, there is no competent medical opinion addressing whether the Veteran's bilateral hearing loss, left eye vision loss and tinnitus, in combination and in light of his prior occupational and educational history, precluded him from gainful employment.  Such an opinion is necessary to determine whether the Veteran is entitled to a TDIU prior to May 7, 2010, the effective date of the grants of service connection for headaches and adjustment disorder.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Forward the Veteran's claims folder to the examiner who conducted the July 2011 VA general medical examination (or a suitable substitute if this individual is unavailable) for an addendum.  The examiner is requested to review the claims folder, including the July 2011 VA general medical examination report, in order to fully address whether it is at least as likely as not that the Veteran's service-connected bilateral hearing loss, left eye vision loss and tinnitus, in combination and in light of his prior occupational and educational history, precluded him from being able to follow or maintain a substantially gainful occupation prior to May 7, 2010.  

In doing so, the examiner should not consider the effects of the Veteran's service-connected headaches, or adjustment disorder with depressed mood.  

The examiner is requested to provide a rationale for any opinion expressed.  

An additional examination of the Veteran should be scheduled only if deemed necessary to provide the requested opinion.

2.  Then, readjudicate the Veteran's claim of entitlement to a TDIU prior to May 7, 2010.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided an SSOC and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



